Case 1:20-cv-21813-JEM Document 50 Entered on FLSD Docket 10/29/2020 Page 1 of 2



                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA
                                             MIAMI DIVISION


  MARLENA ROSADO, on behalf of herself                       CASE NO. 20-cv-21813-JEM
  and all others similarly situated,

                         Plaintiff,

              v.

  BARRY UNIVERSITY, INC,

                         Defendant.


   PLAINTIFF’S THIRD NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF
    RESPONSE TO DEFENDANT’S MOTION TO DISMISS AMENDED COMPLAINT

              Plaintiff Marlena Rosado, on behalf of herself and all others similarly situated (“Plaintiff”),

  by and through her attorneys, hereby files this Notice of Supplemental Authority in support of her

  Response to Defendant’s Motion to Dismiss Plaintiff’s Amended Class Action Complaint [DE 23],

  and provides the following supplemental authority for consideration by the Court:

                      1. Zahn v. Ohio University, Case No. 2020-00371JD (Ohio Ct. Cl., Oct. 19, 2020),
                         attached hereto as Exhibit 1.

                      2. Waitt v. Kent State University, Case No. 2020-000392JD (Ohio Ct. Cl., Sept. 28,
                         2020), attached hereto as Exhibit 2.

                      3. Garland v. Western Michigan University, Case No. 20-000063-MK (Mich. Ct. Cl.,
                         Sept. 15, 2020), attached hereto as Exhibit 3.

                      4. Smith v. Ohio State University, Case No. 2020-000321JD (Ohio Ct. Cl., Aug. 24,
                         2020), attached hereto as Exhibit 4.




  000004/01290649_1                                      1
Case 1:20-cv-21813-JEM Document 50 Entered on FLSD Docket 10/29/2020 Page 2 of 2




              These decisions relate to Plaintiff’s arguments in support of the denial of Defendant’s

  Motion to Dismiss.

  Dated October 29, 2020                                      Respectfully submitted,

   /s/ Jeff Ostrow
   Jeff Ostrow FBN 121452                                   Daniel L. Warshaw (pro hac vice to be filed)
   Jonathan M. Streisfeld FBN 117447                        PEARSON, SIMON & WARSHAW, LLP
   Joshua R. Levine FBN 91807                               15165 Ventura Boulevard, Suite 400
   Kristen Lake Cardoso FBN 44401                           Sherman Oaks, CA 91403
   KOPELOWITZ OSTROW                                        Telephone: (818) 788-8300
   FERGUSON WEISELBERG GILBERT                              Facsimile: (818) 788-8104
   1 West Las Olas Blvd. Suite 500                          dwarshaw@pswlaw.com
   Fort Lauderdale, FL 33301
   Telephone: (954) 525-4100                                Anna C. Haac (pro hac vice to be filed)
   Facsimile: (954) 525-4300                                Jennifer Thelusma FBN 1019776
   ostrow@kolawyers.com                                     TYCKO & ZAVAREEI LLP
   streisfeld@kolawyers.com                                 1828 L Street NW, Suite 1000
   levine@kolawyers.com                                     Washington, D.C. 20036
                                                            Telephone: (202) 973-0900
                                                            Facsimile: (202) 973-0950
                                                            ahaac@tzlegal.com
                                                            jthelusma@tzlegal.com

                                Counsel for Plaintiff and the Proposed Classes


                                       CERTIFICATE OF SERVICE

              I hereby certify that on October 29, 2020, I electronically filed the foregoing document with
  the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served
  this day on counsel of record via transmission of Notices of Electronic Filing generated by
  CM/ECF.
                                                              By: /s/ Jeff Ostrow
                                                                   Jeff Ostrow




  000004/01290649_1                                     2
